Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiffs and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed AD by Import Specialist A. Dworken on the invoices accompanying the entries covered by the protests listed in the attached Schedule A, which Schedule A is made a part of this stipulation, which were classified under Paragraph 1519 (e), Tariff Act of 1930 with duty at 25% (T.D. 51802), 22%% (T.D. 55615 and T.D. 55649) or 20% ad valorem (T.D. 55816 and T.D. 55830), depending upon the date the merchandise was entered or withdrawn for consumption, consist of sheepskin coats or jackets of the same kind in all material respects as the merchandise that was the subject of decision in the case of Abercrombie & Fitch Co. v. United States, 59 Gust. Ct. 122, C.D. 3093, and therein held classifiable with duty at 15% ad valorem under Paragraph 1531, Tariff Act of 1930, as modified (T.D. 54108), which 15% rate was reduced to 131/2% (T.D. 55615 and T.D. 55649) or 12% ad valorem (T.D. 55816 and T.D. 55830), the rate depending upon the date the merchandise was entered or withdrawn for consumption.
IT IS FURTHER STIPULATED AND AGREED that the record in the case of Abercrombie & Fitch Co. v. United States, C.D. 3093, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
*196Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed A.D. by Import Specialist A. Dworken on the invoices accompanying the entries covered by the involved protests, properly dutiable under paragraph 1531 of the Tariff Act of 1930, as modified, as manufactures of leather, at the pertinent rates of duty, depending upon the dates of entry, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims the protests are overruled.
Judgment will issue accordingly.